DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the after final amendment and remarks filed on 02/05/2021 and the interview on 02/11/2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andre Theriault on 02/11/2021.
The application has been amended as follows: 
Claims
1. 	(Currently Amended) A gas turbine engine system, comprising: 
a boost compressor configured to compress air; 
a high pressure compressor configured to receive compressed air from the boost compressor and further compress the compressed air, the high pressure compressor separately rotatable from the boost compressor; 
a combustor in which the compressed air further compressed by the high pressure compressor is mixed with fuel and ignited to generate a stream of combustion gases; and 
a turbine configured to extract energy from the combustion gases, the turbine being drivingly coupled to the boost compressor and to an output shaft via a differential gearbox 
wherein the differential gearbox comprises a first epicyclic gear set having a first sun gear rotatable about a first axis, a first ring gear rotatable about the first axis, one or more first planet gears, and a first carrier rotatable about the first axis; and the system further comprises: 
a second epicyclic gear set having a second sun gear rotatable about a second axis, a second ring gear rotatable about the second axis, one or more second planet gears, and a second carrier rotatable about the second axis; and 
a third epicyclic gear set having a third sun gear rotatable about a third axis, a third ring gear rotatable about the third axis, one or more third planet gears, and a third carrier 
the first sun gear is drivingly coupled to the boost compressor, the first ring gear is fixed, the first carrier ring is drivingly coupled to the second ring gear, 
the second sun gear is drivingly coupled to the turbine, the second carrier is drivingly coupled to the third ring gear, Page 2 of 5Appl. No. : 16/179,252Attorney Docket No.: 05002993-2387US 
Reply to Office Action of November 6, 2020 the third sun gear is drivingly coupled to the output shaft, and the third carrier 

9. (Currently Amended) The system of claim 1, wherein the first epicyclic gear seat is a first reduction gearbox.  
10. (Currently Amended) The system of claim 9, wherein the third epicyclic gear set is a second reduction gearbox.


Allowable Subject Matter
Claims 1-7 and 9-11 are allowed in view of the amendment to the claims filed on 02/05/2021 and the examiner’s amendment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/William H Rodriguez/Primary Examiner, Art Unit 3741